AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                 Page I of I



                                               UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                    V.                                      (For Offenses Committed On or After November I, 1987)


                    Doroteo Montiel-Burgos                                                  Case Number: l 9-cr-04975-FAG

                                                                                            S ara M ane
                                                                                                      . P eoqum
                                                                                                           1
                                                                                            Defendant's Attorne

REGISTRATION NO. 8210 7051
                                                                                                                                    FILED
THE DEFENDANT:                                                                                                                       JAN 2 7 2020
                                                                                                                                               .
 [gJ pleaded guilty to count(s) 1 of Superseding Information                                                                Ci..c;•11(, .i,S:\jl}Tf( L            RT
 •   was found guilty to count( s)                                            SY                     OEl>UTY
                                                                                                                  ~ .......,..,   C•1 • \Jl~. nlv   t   (Jf   r~I .\ITHU>~

     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                                                 Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                       1
 D The defendant has been found not guilty on count(s)
                                                                                      -------------------
 IZI Count(s) 1 of the Information                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              lZl TIME SERVED                                           D - - - - - - - - - ~ days

 lZl Assessment: $10 WAIVED [gJ Fine: WAIVED
 igi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Thursday, January 16, 2020
                                                                                         Date of Imposition of Sentence
                                        )
                                                                                          ./l!etef'
                                                                  /   ..._
                               \    i   ••   '.-1        ·,\. /
    . d
Rece1ve                            \j                        t
                                                             , .,
            ---------'c'tJ
            DUSM
                                                                                         HONORABLE F. A. GOSSETT III
                                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                         3:19-cr-04975-FAG
